DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are related to newly amended claim language which have been fully addressed in the rejection below. Applicant argues that the claims are allowable because “Applicant respectfully submits that the time periods in Balle are time periods at which a workload uses at least a threshold amount of capacity of a component of a managed node 1260. The Applicant submits that there is no teaching in Gong and Balle, alone or in combination, of “identifying that a first workload that is provided by the workload system is a first ephemeral workload based on a determination that the first workload it will operate to completion on one of the plurality of HCI systems in less than a first time period,” as would be required to teach the subject matter of the amended independent claims.” (Applicant’s Remarks, Pg. 10).  Examiner respectfully disagrees.  Balle teaches using several criteria, including execution time when selecting workloads ([0046], assigning workloads among a set of managed nodes 1260 based on resource utilization phase residencies of the workload; [0047], The phase residency data, in the illustrative embodiment, represents a "fingerprint" of the workload, which the orchestrator server 1240 may use to allocate each workload to one of the managed nodes; [0071], the orchestrator server 1240 may execute a method 1500 for assigning workloads among the managed nodes 1260 based on workload resource utilization phase residencies…The orchestrator server 1240, in the illustrative embodiment, may also receive performance objective data, indicative of a … target time period in which to complete execution of a workload; [0073], the performance data may be embodied as an amount of time consumed to complete a function or task associated with a workload; [0077], workloads, such as by comparing a present resource utilization of each workload to the phase residency data 1410 to determine the present phase of each workload, and then identifying the upcoming phases of the workloads from the phase residency data 1410, as indicated in block 1550. In doing so, the orchestrator server 1240 may predict future contention for resources; and [0078], After generating the data analytics, the method 1500 advances to block 1554, in which the orchestrator server 1240 determines whether the to adjust the workload assignments)).

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “processing system,” and in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (United States Patent Application Publication 2018/0276050) in view of Balle et al. (United States Patent Application Publication 2018/0026913) and Aronovich (United States Patent Application Publication 2019/0310894).
As per claim 1, Gong teaches the invention substantially as claimed including a Hyper-Converged Infrastructure (HCI) ephemeral workload/data provisioning system, comprising: 
	a workload system ([0021], System manager 108 can include or communicate with a cluster manager 110. Cluster manager 110 can represent any suitable entity (e.g., software executing on one or more computers, a stand-alone device, etc.) for performing aspects of workload clustering and/or related workload cluster management. For example, cluster manager 110 may identify or group one or more workloads into a workload cluster); 
	a plurality of HCI systems ([0014], Computer system 106 may include a system manager 108 and server nodes 112, 114, and 116. For example, computer system 106 may represent a distributed computer system, such as a hyper-converged system or a converged system, implemented using server nodes 112, 114, and 116, where each server node interacts with each other via network 104 and/or another network); and 
	a manager system ([0014], Computer system 106 may include a system manager 108) that is coupled to the workload system ([0021], System manager 108 can include or communicate with a cluster manager 110.) and the plurality of HCI systems ([0014], computer system 106 may represent a distributed computer system, such as a hyper-converged system or a converged system, implemented using server nodes 112, 114, and 116, where each server node 
		
	While Gong teaches identifying workloads  ([0019], System manager 108 can be configured to distribute various computing tasks or workloads, such as workloads 124, 126, and 128, across server nodes 112, 114, and 116; and [0064], at least one workload cluster may be identified using a machine-learning algorithm. For example, the machine-learning algorithm may use characteristics of a plurality of workloads for identifying the at least one workload cluster) and provisioning workloads to various resources ([0048], an assignment step may involve associating each workload with the nearest cluster means; and [0070], the at least one workload cluster may be managed. For example, managing at least one workload cluster may include initiating an action that is to performed with regard to each workload in the at least one workload cluster). In the interest of compact prosecution, Examiner will note that Gong fails to specifically teach, identify that a first workload that is provided by the workload system is a first ephemeral workload based on a determination that the first workload will operate to completion on one of the plurality of HCI systems in less than a first time period.

	However, Balle teaches, wherein the manager system is configured to: identify that a first workload that is provided by the workload system is a first ephemeral workload ([0046], assigning workloads among a set of managed nodes 1260 based on resource utilization phase residencies of the workloads) based on a determination that the first workload will operate to completion on one of the plurality of HCI systems in less than a first time period ([0047], The phase residency data, in the illustrative embodiment, represents a "fingerprint" of the workload, which the orchestrator server 1240 may use to allocate each workload to one of the managed nodes; [0071], the orchestrator server 1240 may execute a method 1500 for assigning workloads among the managed nodes 1260 based on workload resource utilization phase residencies…The orchestrator server 1240, in the illustrative embodiment, may also receive performance objective data, indicative of a … target time period in which to complete execution of a workload; [0073], the performance data may be embodied as an amount of time consumed to complete a function or task associated with a workload; [0077], workloads, such as by comparing a present resource utilization of each workload to the phase residency data 1410 to determine the present phase of each workload, and then identifying the upcoming phases of the workloads from the phase residency data 1410, as indicated in block 1550. In doing so, the orchestrator server 1240 may predict future contention for resources; and [0078], After generating the data analytics, the method 1500 advances to block 1554, in which the orchestrator server 1240 determines whether the to adjust the workload assignments).

 	Gong and Balle are analogous because they are both related to workload management. Gong teaches a method for optimizing workload placement (Abstract, Methods, systems, and computer readable mediums for optimizing a system configuration are disclosed. In some examples, a method includes determining whether a system configuration for executing a workload using a distributed computer system is optimizable and in response to determining that the system configuration is optimizable, modifying the system configuration).  Balle also teaches a method of optimizing workload placement (Abstract, Technologies for allocating resources of a set of managed nodes to workloads based on resource utilization phase residencies include an orchestrator server to receive resource allocation objective data and determine an assignment of a set of workloads among the managed nodes). Balle also teaches optimizing workload placement in relation to improving resource utilization (Abstract, The orchestrator server is further to receive telemetry data from the managed nodes, determine, as a function of the telemetry data, phase residency data, determine, as a function of at least the phase residency data and the resource allocation objective data, an adjustment to the assignment of the workloads to increase an achievement of at least one of the resource allocation objectives). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the Gong’s optimization method would be modified with the Balle’s mechanisms for workload optimization using workload and resource characteristics in order accomplish optimized workload resource provisioning. One of ordinary skill in the art would also have recognized that applying the known technique of Balle to the teachings of Gong would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Gong and Balle.

	The combination of Gong-Balle fails to specifically teach, determine, in response to identifying the first ephemeral workload, first data that is to-be utilized by the first ephemeral workload  and that is stored on a first HCI system that is included in the plurality of HCI systems; and cause, in response to determining that the first HCI system includes the first data that is to-be utilized by the first ephemeral workload, the first ephemeral workload to be provisioned on the first HCI system.
	However, Aronovich teaches, determine, in response to identifying the first ephemeral workload, first data that is to-be utilized by the first ephemeral workload ([0027], locations in the cluster of data accessed by the workloads may be specified for both local storage and shared storage; see also [0074]) and that is stored on a first HCI system that is included in the plurality of HCI systems ([0074], A first input 504 received by the data requirements evaluator 506 may include data locality proportions generated for a set of files associated with a given workload. This data locality proportions input specifies, for the set of files associated with the given workload, the proportion of the total data of the set of files that is stored on each of the hosts in the cluster. In other words, the data locality proportions input indicates which proportion of the total data of the set of files is stored on differing respective hosts storing the underlying data); and 
	cause, in response to determining that the first HCI system includes the first data that is to-be utilized by the first ephemeral workload, the first ephemeral workload to be provisioned on the first HCI system ([0077], scheduler module 510 receives, from the data requirements evaluator module 506, the list of cluster hosts ranked for running the given workload according to the data access considerations, and subsequently generates as output 512 a scheduling of the given workload to certain cluster hosts, where the output scheduling is optimized with data access awareness).
	
	The combination of Gong-Balle and Aronovich are analogous because they are each related to workload management. Gong and Balle each teach methods for optimizing workload placement.  Aronovich also teaches a method of optimizing workload placement (Embodiments for workload management with data access awareness by ordering hosts for scheduling workloads in a computing cluster. In response to receiving an input workload for scheduling by a workload manager, a set of inputs is retrieved from a storage system by a data requirements evaluator module. The data requirements evaluator module generates a list of cluster hosts ranked for performing the input workload according to data access considerations).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Gong-Balle would be modified with the Aronovich’ s data-aware workload placement model. One of ordinary skill in the art would also have recognized that applying the known technique of Aronovich to the teachings of Gong-Balle would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Gong-Balle and Aronovich.

As per claim 2, Aronovich teaches, wherein the manager system is configured to: 
	determine, prior to identifying the first ephemeral workload ([0073], the data requirements evaluator module 506 receives at least three types of input (referenced as blocks 504) from the storage system 20 and from other modules in the workload manager 502, as will be described. The data requirements evaluator module 506 then generates a list of cluster hosts ranked for running the given workload according to data access considerations associated with the received inputs from the respective modules), that the first data is located on a second HCI system included in the plurality of HCI systems ([0074], A first input 504 received by the data requirements evaluator 506 may include data locality proportions generated for a set of files associated with a given workload. This data locality proportions input specifies, for the set of files associated with the given workload, the proportion of the total data of the set of files that is stored on each of the hosts in the cluster); and 
	determine, prior to identifying the first ephemeral workload, that the first HCI system has a lower utilization rate than the second HCI system ([0025], combining workload-related knowledge, retrieved from a workload management system, with data storage-related knowledge, retrieved from a data storage management system, to produce optimized placement of workloads close to their data. In some embodiments, the relevant workload-related knowledge may include … (b) hosts with available compute resources in the cluster).

	Aronovich fails to specifically teach, replicate, prior to identifying the first ephemeral workload and in response to determining that the first HCI system has a lower utilization rate than the second HCI system, the first data on the first HCI system.
	However, Balle teaches, replicate, prior to identifying the first ephemeral workload and in response to determining that the first HCI system has a lower utilization rate than the second HCI system, the first data on the first HCI system ([0060], the illustrative environment 1400 includes workload adjustment data 1412 which may be embodied as any data indicative of reassignments (e.g., live migrations) of one or more workloads from one managed node 1260 to another managed node 1260; and [0077], orchestrator server 1240 may determine whether, at the heightened resource utilization, the available capacity of the resource subject to contention will be less than the amount requested by the workloads executed by that managed node 1260, and if so, store an indicator to potentially adjust the assignment of those workloads among the managed nodes 1260).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 3, Aronovich teaches, wherein the first data is associated with a data tag that indicates that the first data is likely to be accessed by an ephemeral workload ([0027], data to be accessed by a given workload may be specified as a list of data files or data objects that is/are associated with and expected to be accessed by the given workload. In various embodiments, locations in the cluster of data accessed by the workloads may be specified for both local storage and shared storage where: (a) shared storage devices have a corresponding host name; (b) local storage devices are attached to hosts which are assigned with host names; and (c) within a shared or local storage device, a location is specified using a storage identification (ID)), and wherein the manager system determines that the first HCI system has the lower utilization rate than the second HCI system in response to identifying the data tag ([0025], combining workload-related knowledge, retrieved from a workload management system, with data storage-related knowledge, retrieved from a data storage management system, to produce optimized placement of workloads close to their data. In some embodiments, the relevant workload-related knowledge may include (a) data to be accessed by the workloads; (b) hosts with available compute resources in the cluster; and (c) networking costs between hosts in the cluster).

As per claim 4, Balle teaches, wherein the manager system is configured to: 	
	determine, subsequent to causing the first ephemeral workload to be provisioned on the first HCI system, that a second HCI system included in the plurality of HCI systems has a lower utilization rate than the first HCI system ([0047], The orchestrator server 1240 is also configured to determine whether a potential adjustment to the assignment of workloads among the managed nodes 1260 will increase the achievement of one of the resource allocation objectives without decreasing the achievement of any of the other resource allocation objectives; and 
	replicate, subsequent to causing the first ephemeral workload to be provisioned on the first HCI system and in response to determining that the second HCI system has a lower utilization rate than the first HCI system, the first data on the second HCI system ([0060], the illustrative environment 1400 includes workload adjustment data 1412 which may be embodied as any data indicative of reassignments (e.g., live migrations) of one or more workloads from one managed node 1260 to another managed node 1260; and [0077], orchestrator server 1240 may determine whether, at the heightened resource utilization, the available capacity of the resource subject to contention will be less than the amount requested by the workloads executed by that managed node 1260, and if so, store an indicator to potentially adjust the assignment of those workloads among the managed nodes 1260).

As per claim 5, Gong teaches, wherein the manager system is configured to: 	identify a second ephemeral workload that is provided by the workload system and that is configured to operate on one of the plurality of HCI systems for less than the first time period ([0019], System manager 108 can be configured to distribute various computing tasks or workloads, such as workloads 124, 126, and 128, across server nodes 112, 114, and 116; and [0064], at least one workload cluster may be identified using a machine-learning algorithm. For example, the machine-learning algorithm may use characteristics of a plurality of workloads for identifying the at least one workload cluster. EN: It would be obvious that distribution of tasks / workloads to available clusters will be inclusive of clusters having less than the first time period for execution, see Balle).
	Gong fails to specifically teach, determine, in response to identifying the second ephemeral workload, the first data that is to-be utilized by the second ephemeral workload and that is stored on the second HCI system; and cause, in response to determining that the second HCI system includes the first data that is to-be utilized by the second ephemeral workload, the second ephemeral workload to be provisioned on the second HCI system.
	However, Aronovich teaches, determine, in response to identifying the second ephemeral workload, the first data that is to-be utilized by the second ephemeral workload ([0027], locations in the cluster of data accessed by the workloads may be specified for both local storage and shared storage)and that is stored on the second HCI system ([0074], A first input 504 received by the data requirements evaluator 506 may include data locality proportions generated for a set of files associated with a given workload. This data locality proportions input specifies, for the set of files associated with the given workload, the proportion of the total data of the set of files that is stored on each of the hosts in the cluster. In other words, the data locality proportions input indicates which proportion of the total data of the set of files is stored on differing respective hosts storing the underlying data); and 
	cause, in response to determining that the second HCI system includes the first data that is to-be utilized by the second ephemeral workload, the second ephemeral workload to be provisioned on the second HCI system ([0077], scheduler module 510 receives, from the data requirements evaluator module 506, the list of cluster hosts ranked for running the given workload according to the data access considerations, and subsequently generates as output 512 a scheduling of the given workload to certain cluster hosts, where the output scheduling is optimized with data access awareness).


As per claim 6, Balle teaches, wherein the first ephemeral workload is associated with a workload tag that indicates that the first ephemeral workload that is configured to operate on one of the plurality of HCI systems for less than the first time period ([0059], workload classifications 1408 which may be embodied as any data indicative of the general resource utilization tendencies of each workload (e.g., processor intensive, memory intensive, network bandwidth intensive, etc.).), and wherein the manager system identifies the first ephemeral workload in response to identifying the workload tag ([0064], The workload behavior predictor 1448, in the illustrative embodiment, is configured to analyze the telemetry data 1402, the workload classifications 1408, and the phase residency data 1410, to predict future resource utilization needs of the various workloads based on their previous usage and potential resource contention among the workloads; and [0065], the multi-objective analyzer 1450 is configured to determine, as a function of the telemetry data 1402, including the present resource utilizations of the workloads and the predicted behavior of the workloads, whether an adjustment can be made to any of the assignments of the workloads). 

As per claim 7, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 8, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 3 and is rejected for the same reasons. 

As per claim 10, Balle teaches, wherein, prior to the manager engine causing the first ephemeral workload to be provisioned on the first HCI system, the first HCI system does not include any workloads that utilize the first data ([0046], an illustrative system 1210 for assigning workloads among a set of managed nodes … includes an orchestrator server 1240 in communication with the set of managed nodes 1260…. Each managed node 1260 may be established, defined, or "spun up" by the orchestrator server 1240 at the time a workload is to be assigned to the managed node 1260 or at any other time; Examiner note: A node can be dynamically created as needed. Under the broadest reasonable interpretation nodes that are created dynamically in response to the first workload can be interpreted as not including any workloads that use the first data used by the first workload).
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 15, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 3 and is rejected for the same reasons. 
As per claim 17, this claim is similar to claim 10 and is rejected for the same reasons. 
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/MELISSA A HEADLY/Examiner, Art Unit 2199                                                                                                                                                                                                        

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199